Citation Nr: 0306229	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-05 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
July 1946 and from September 1947 to January 1950.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO rating decision which denied 
service connection for bilateral hearing loss.  

As an initial matter, the Board notes that a medical 
statement made on behalf of the veteran's claim dated 
December 2001 raised the issue of entitlement to service 
connection for tinnitus.  Since this matter has not been 
developed or certified for appeal, and inasmuch as it is not 
inextricably intertwined with the issue now before the Board 
on appeal, it is referred to the RO for initial 
consideration. 


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss is related to his noise exposure 
during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

The veteran essentially contends that his exposure to noise 
during battle in World War II has resulted in current 
bilateral hearing loss.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2002).

In this case, the evidence is in equipoise as to the claim 
for service connection for bilateral hearing loss.  Service 
medical records show no findings, treatment, or diagnosis 
related to acoustic trauma or hearing loss complaints.  

The veteran's Report of Separation from Service reflects that 
he served on active duty during World War II, and 
participated in the Rhineland and Central Europe campaigns.  
The veteran was also a member of the 138th Engineers Combat 
Battalion.  

In April 1988, he was hospitalized by VA.  The 
hospitalization report indicated that, in addition to 
treatment for osteoarthritis of the cervical spine, he had 
hearing loss.  In a statement in support of another claim 
raised by the veteran in August 1993, he stated that he had a 
"bad hearing problem."  In support of the current claim, 
the veteran submitted a statement indicating, in pertinent 
part, that he had hearing loss as a result of prolonged and 
abnormally loud noise from artillery and explosives during 
World War II.  

In May 2001, he underwent an audiology examination at the 
Auburn University of Speech and Hearing Clinic.  The auditory 
threshold in all the frequencies 500, 1000, 2000, 3000, 4000, 
were all 40 dB or greater.  

In December 2001, a statement was received by VA from Jeffrey 
D. Voreis, M.D.  Dr. Voreis related history provided by the 
veteran of his involvement in heavy combat under continuous 
artillery barrages during World War II.  He developed ringing 
in the ears and severe hearing loss presently.  A May 2001 
audiogram had revealed hearing loss of 25 dB to 75 dB in both 
ears.  Dr. Voreis also stated that he did not doubt the 
information provided to him regarding the etiology of the 
veteran's hearing loss.  

In October 2002, the veteran and his son-in-law provided 
testimony at a video conference hearing.  The transcript is 
of record.  The veteran stated that his hearing loss began in 
service when he was a combat engineer.  He stated that he was 
crossing the Rhine River and was under constant bombardment.  
He related that his private physician stated that his hearing 
loss was caused by noise exposure but no one could tell for 
sure when it occurred.  He also stated that after service, he 
had worked in manufacturing for 30 to 35 years and did not 
know if that was considered "noise exposure."  However, he 
confirmed that he had not worn any hearing protection at that 
time.  The veteran's son-in-law stated that he had known the 
veteran for 30 years and that the veteran had difficulty with 
hearing all of the time.  He also testified that the 
veteran's hearing loss had worsened in the last 15 years.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304 (2002).  

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. 
§ 1154(b).  VAOPGCPREC 12-99 (October 18, 1999).  According 
to the opinion, which the Board is bound to follow, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record contains evidence that the veteran 
did participate in the Rhineland and Central Europe 
campaigns.  He testified that he was a combat engineer and 
the record confirms that fact.  At his video conference 
hearing, he testified that he was engaged in a campaign, 
crossing the Rhine River, during which he was under constant 
combat.  Although he did not receive a combat-related award, 
his own testimony, along with recordation on his separation 
papers, provide sufficient evidence that he engaged in combat 
with the enemy.  Having established this engagement, hearing 
loss would be considered consistent with the circumstances, 
conditions and the hardships of such service.  The Board 
acknowledges that the veteran's physician did not 
specifically opine that the veteran's hearing loss was the 
result of his war service.  However, in weighing the evidence 
of record (the testimony of the veteran and his son-in-law, 
the medical opinion that suggested the veteran's hearing loss 
may have occurred in service), the Board must resolve the 
doubt in the veteran's favor.  Therefore, service connection 
for bilateral hearing loss is warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.  

In this case, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  The RO 
notified the veteran of what was needed to complete his 
application, and what VA would do to assist him, by a letter 
in April 2002.  He was specifically notified of the 
provisions of the VCAA in his April 2002 statement of the 
case.  This notice from the RO informed the veteran of what 
assistance VA would provide, what was needed from him, and 
the time limits associated with his claim.  Various notices 
and communications, such as the rating decision and statement 
of the case, have informed the veteran of the applicable laws 
and regulations needed to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has also had the opportunity (at an October 2002 
video conference hearing) to testify regarding his claim.  
The record does not indicate that there are any additional 
pertinent records to obtain.  Therefore, the Board finds that 
VA has complied with all obligations to inform the veteran of 
the applicable laws and regulations and with all duties to 
assist the veteran in the development of the issues discussed 
above.  Thus, a remand for further technical compliance with 
the provisions of the VCAA is not necessary.  Moreover, in 
light of the result in this case (a full grant of claim for 
service connection), the Board finds that any potential 
failure of VA in fulfilling its duties to notify and assist 
the veteran is essentially harmless error. 
  
ORDER

Service connection for bilateral hearing loss is granted.  



______________________________________
	David A. Saadat
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

